Case 1:20-cv-00492-AT Document16 Filed 04/03/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
SPINRILLA, LLC, )
)
Plaintiff, ) Civil Action File No.:
)
V. ) 1:20-CV-0492-AT
)
RECORDING INDUSTRY )
ASSOCIATION OF )
AMERICA, INC., )
)
Defendant. )

ORDER GRANTING _ SPINRILLA’S —~CONSENT MOTION FOR
EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS

Pursuant to Fed, R, Ciy, P, 6(b)(1)(A) and LR 7.4, Plaintiff Spinrilla, LLC has
moved this Court to extend the deadline for the Plaintiff to file their response to
Recording Industry Association of America, Inc.’s (“RIAA”) Motion to Dismiss by
fourteen (14) days, an extension the RIAA has consented to.

The Court hereby GRANTS the consent motion, and Plaintiff's response will
be due on or before April 27, 2020.

So ORDERED this 3rdday of April, 2020.

uy WfAg-

HONORABLE AMY TOTENBERG
UNITED STATES DISTRICT JUDGE

 
